Citation Nr: 1523581	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for sarcoidosis prior to August 1, 2010, and a compensable disability rating on and after August 1, 2010.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to February 2006, with uncharacterized active duty service from October 1993 to November 1993.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board acknowledges the representative's assertions that an issue on appeal is entitlement to restoration of a 30 percent disability rating for sarcoidosis, effective August 1, 2010.  The RO reduced the disability rating for sarcoidosis in a May 2010 rating decision; however, the evidence does not show that the Veteran filed a timely Notice of Disagreement with respect to that decision.  Furthermore, in light of the benefit granted herein, the Board finds there is no prejudice to the Veteran in proceeding with appellate review of the issue as characterized above.


FINDING OF FACT

The record lacks evidence demonstrating a clear improvement of the symptoms attributable to the Veteran's sarcoidosis during the pendency of the appeal.  


CONCLUSIONS OF LAW

1. Prior to August 1, 2010, the criteria for a disability rating in excess of 30 percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2014).

2. On and after August 1, 2010, the criteria for a disability rating of 30 percent for sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A December 2006 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay statements.  The Veteran was also provided VA examinations in September 2007 and September 2009 in connection with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In December 2012, the Board remanded the Veteran's claim for an additional VA examination.  The record shows the VA examiners reviewed the pertinent evidence and the Veteran's lay statements, and the Board finds that when considered together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds the RO substantially complied with the Board's Remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Disability Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to August 1, 2010, the Veteran's sarcoidosis is rated as 30 percent disabling under Diagnostic Code 6846.  On and after August 1, 2010, his sarcoidosis is assigned a noncompensable disability rating under Diagnostic Code 6846.  Under this diagnostic code, sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846 as an active disease or as residuals of chronic bronchitis under Diagnostic Code 6600.  Extra-pulmonary involvement is rated under the specific body system involved.  Sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated as noncompensable.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated as 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated as 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated as 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated as 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated as 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated as 100 percent disabling.  38 C.F.R. § 4.97.

Initially, the Board notes that the Veteran was involved in an October 2006 automobile accident in which he sustained a C7-T1 fracture dislocation with resulting spinal cord injury, leaving him with complete loss of function in the lower extremities and loss of fine motor coordination in the hands.  Essentially, he is a T1 level quadriplegic, which complicates the evaluation of his service-connected disability.  

Prior to the Veteran's accident, the RO determined that his sarcoidosis warranted a 30 percent disability rating based on pulmonary involvement with persistent symptoms requiring chronic low dose corticosteroids.  Upon review, the Board finds the record lacks evidence demonstrating any difference in the Veteran's sarcoidosis before and after August 1, 2010.  Since the Veteran's sarcoidosis warranted a 30 percent rating prior to August 1, 2010, in the absence of evidence demonstrating a current level of disability that is lower than that, there is insufficient evidence to support a lower rating subsequent to August 1, 2010.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds a 30 percent disability rating for sarcoidosis is warranted throughout the pendency of the appeal.  38 C.F.R. § 4.97, Diagnostic Code 6846; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, the Board finds a disability rating in excess of 30 percent is not warranted for sarcoidosis or residuals of sarcoidosis under either Diagnostic Code 6846 or Diagnostic Code 6600 at any time.  First, the treatment records and VA examination reports do not reflect sarcoidosis with pulmonary involvement requiring systemic high dose corticosteroids for control.  Additionally, with respect to PFT, the Board notes the September 2009 FEV-1 of 55 percent predicted, which supports a higher disability rating under Diagnostic Code 6600.  However, an August 2014 PFT demonstrates an improved FEV-1 of 59 percent of predicted, which warrants a 30 percent disability rating under Diagnostic Code 6600 and is granted herein.  Moreover, FEV-1/FVC values in September 2009 and August 2014 were 81 percent and 94 percent, respectively, which do not warrant a disability rating in excess of 30 percent.  38 C.F.R. § 4.97, Diagnostic Code 6600.  Furthermore, the Board finds it significant that VA examiners did not diagnose active sarcoidosis, questioned the diagnosis of sarcoidosis, and did not attribute any of the Veteran's respiratory symptoms to his previous diagnosis of sarcoidosis; rather, they indicated the Veteran's symptoms were associated with his quadriplegic status.   

The Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, in granting the increased disability rating of 30 percent on and after August 1, 2010, the Board has resolved the benefit of the doubt in favor of the Veteran and based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements as well as the criteria necessary for rating the disability on appeal.  38 C.F.R. § 4.97, Diagnostic Code 6846.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected sarcoidosis is evaluated as a restrictive lung disease, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.97.  The Veteran's sarcoidosis, when clearly measurable, was manifested by persistent symptoms that required daily medication.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of restrictive lung disease, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology during the pendency of the appeal.  Therefore, the schedular evaluation is adequate, and no referral is required.   See 38 C.F.R. §§ 4.97; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities in this case that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total Disability Rating Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected sarcoidosis.  In addition, VA examiners have attributed the Veteran's unemployability to his nonservice-connected spinal cord injury.  As such, the Board concludes that the evidence does not raise a claim of entitlement to a TDIU based on the service-connected disability on appeal.


ORDER

Entitlement to a disability rating in excess of 30 percent for sarcoidosis is denied prior to August 1, 2010.

Entitlement to a disability rating of 30 percent, but no higher, for sarcoidosis is granted on and after August 1, 2010.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


